DETAILED ACTION
This Office Action is in response to an application that was filed on 01/24/2020. Claims 1-16 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Insulating substrate 3 is not shown in any Figures.
Electronic component 21 is not shown in any Figures.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 recites the limitation “wherein the first layer comprises a first surface and an entire of the wiring conductor is located on the first surface”, where the limitation is confusing. The limitation is contradicting the limitation "a wiring conductor comprising a first potion located inside the first layer and a second portion exposed on the upper surface of the first layer" in independent claim 12. How can the limitation describing the structure of the wiring conductor be entirely on the surface of the first layer that is claimed in claim 15 be obtained from a wiring conductor structure that has a first potion located inside the first layer and a second portion exposed on the upper surface of the first layer claimed in claim 12. In addition, the specification does not describe the wiring conductor entirely of the surface of the first layer, where this particular structure of the wiring conductor is contradicting Figs. 1_4-5_7-8. Therefore, one skill in the arts would not be appraised of the invention with the limitation "wherein the first layer comprises a first surface and an entire of the wiring conductor is located on the first surface" considering the base claim that it depends on. Consequently, claim 15 cannot be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 2013/0082899 A1 and Gomi hereinafter) in view of Takeshi (JPH05152463A and Takeshi hereinafter), and in further view of Kumar et al. (US 5,514,451 and Kumar hereinafter), as motivated by Park (US 2015/0251216 Al and Park hereinafter).
Regarding claim 1, Gomi discloses a wiring board (item 1 of Fig. 1b and ¶[0011] shows and indicates wiring board 1 {high-frequency line-waveguide converter}), comprising: an insulating substrate including a first layer and a second layer (item 2, 2a, 3, 3a  of Fig. 1B and ¶[0011 & 0021] shows and indicates insulating layer 2a_3a {first dielectric layer 2a of first substrate 2, second dielectric layer 3a of second substrate 3} that includes first layer 2a and second layer 3a), the first layer having an upper surface and a lower surface and having a first content of aluminum oxide (items 2b, 4 Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates first layer 2a of insulating substrate 2a_3a has an upper surface {adjacent to adhesion layer 4} and a lower surface {first conductor layer 2b of first substrate 2}, where first layer section 2a has a first content of aluminum oxide, and where ¶[0021] indicates that the main component of first layer section 2a can also be mullite), the second layer stacked on the upper surface and/or the lower surface of the first layer and having a second content of aluminum oxide greater than the first content (Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates second layer 3a is stacked on the upper surface of the first layer 2a {adjacent to adhesion layer 4}, where second layer 3a has a second content of aluminum oxide); a wiring conductor located inside the first layer and containing a manganese compound and/or a molybdenum compound (item B Fig. 1B and ¶[0011_0013 & 0022] shows and indicates wiring conductor B {blind via-hole} located inside first layer 2a and containing a molybdenum compound); and an interface area between the insulating substrate and the wiring conductor (item 4 of Fig. 1B and ¶[0015 & 0017] shows and indicates an interface area 4 {adhesion layer} between second layer 3a of insulating substrate 2a_3a and wiring conductor B).
Gomi discloses the claimed invention except a first layer having a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer having a second content of aluminum oxide greater than the first content, and a manganese silicate phase and/or a magnesium silicate phase in an interface.
Takeshi discloses a first layer having a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer having a second content of aluminum oxide greater than the first content (items 16, 18 of Fig. 1 and ¶[0009] & "Explanation of letters or numerals" in the J-Plat translation shows and indicates first layer 16 {4th layer} has a first content of aluminum oxide and containing mullite {4th layer 16 has an alumina [aluminum oxide] content of 75% with a mullite content of 25%} and second layer 18 {5th layer} stacked on the upper surface of first layer 16 having a second content of aluminum oxide greater than the first content {5th layer 18 has an alumina [aluminum oxide] content of 100% with a mullite content of 0%}; therefore, the wiring board of Gomi will have the first layer containing mullite and have the second layer stacked on the upper surface of the first layer having a content of aluminum oxide that is greater than the first layer by incorporating the mullite-alumina multi-layer substrate of Takeshi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first layer having a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer having a second content of aluminum oxide greater than the first content into the structure of Gomi. One would have been motivated in the wiring board of Gomi and have the first layer that has a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer that has a second content of aluminum oxide greater than the first content in order to possible obtain an alumina-mullite sintering ceramic substrate composition that will have no cracks, as indicated by Takeshi in the abstract and ¶[0009], in the wiring board of Gomi.
However, Gomi and Takeshi does not disclose a manganese silicate phase and/or a magnesium silicate phase in an interface.
Kumar discloses a magnesium silicate phase in an interface (3:46-50 indicates a magnesium silicate phase in an interface {green tape}; therefore, the wiring board of modified Gomi will have a magnesium silicate phase interface area between the insulating substrate and the wiring conductor by incorporating the green tape interface structure of Kumar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnesium silicate phase in an interface into the structure of modified Gomi. One would have been motivated in the wiring board of modified Gomi and have magnesium silicate phase in an interface in order to enhance adhesion stability while improving mechanical strength, as motivated by Park in ¶[0021], in the wiring board of modified Gomi.

Regarding claim 4, modified Gomi discloses a wiring board, wherein the second layer comprises sintered aluminum oxide (Gomi: Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates second layer 3a, where second layer 3a has a second content of aluminum oxide; Takeshi:  Fig. 1 and abstract & ¶[0006 & 0009] & "Explanation of letters or numerals" in the J-Plat translation shows and indicates second layer 18 is sintered aluminum oxide {sintered body}).

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Takeshi and Kumar (motivated by Park), as detailed in the rejection of claim 1 above, and in further view of Kawazu (US 2017/0069556 A1 and Kawazu hereinafter), as evidenced by Nishihara et al. (US 2018/0123210 Al and Nishihara hereinafter).
Regarding claim 2, modified Gomi discloses a wiring board, wherein the first layer and the second layer are rectangular in a plan view, and the wiring conductor on the upper surface of the first layer (Gomi: Figs. 1A-1B and ¶[0011_0013 & 0021-0022] shows and indicates where first layer 2a and second layer 3a are rectangular in plan view, and where the upper part of wiring conductor B is on the upper surface of first layer 2a). 
However, Gomi, Takeshi, and Kumar do not disclose wherein the first layer includes an extension outward from at least one of opposing two sides of the second layer, and a part of the wiring conductor extends on the upper surface of the extension of the first layer.
Kawazu discloses wherein the first layer includes an extension outward from at least one of opposing two sides of the second layer, and a part of the wiring conductor extends on the upper surface of the extension of the first layer (item 131 of Fig. 6 & items 133, 132 of Fig. 7 and ¶[0032-0034 & 0036] shows and indicates where first layer 133 {second insulating layer} includes an extension outward from one of the opposing  side of second layer 132 {first insulating layer}, and a part of wiring conductor 131 extends on the lower surface of the extension of first layer 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first layer includes an extension outward from at least one of opposing two sides of the second layer, and a part of the wiring conductor extends on the upper surface of the extension of the first layer into the structure of modified Gomi. One would have been motivated in the wiring board of modified Gomi and have the first layer include an extension outward from at least one of opposing two sides of the second layer, and a part of the wiring conductor extends on the upper surface of the extension of the first layer in order to provide a compact metal housing package, as evidenced by Nishihara in ¶[0043] and Figs. 1A-1B, which that has a good high-frequency property with outer surface housing wiring conductor electrical connection, as indicated by Kawazu in ¶[0009], in the wiring board of modified Gomi.

Regarding claim 3, modified Gomi discloses a wiring board, the extension is a part of the first layer in a thickness direction, and the wiring conductor extends on the same plane from the upper surface or the lower surface of the extension of the first layer toward an inner portion of the first layer between the second layers on the upper surface and the lower surface of the first layer (Gomi: Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates first layer 2a of insulating substrate 2a_3a has an upper surface and a lower surface; Kawazu: Figs. 6-7 and ¶[0032-0034 & 0036] shows and indicates where the extension is a part of the first layer 133 in a thickness direction, and the wiring conductor 131 extends on the same plane from the lower surface of the extension of the first layer 133 toward an inner portion of the first layer 133 between the second layers 132 on  the lower surface of the first layer 133).

Regarding claim 7, modified Gomi discloses the claimed invention except an electronic device package comprising a metal housing having a recess and an opening in a side wall of the recess, wherein the wiring board is bonded to the metal housing to close the opening.
Kawazu discloses an electronic device package comprising a metal housing having a recess and an opening in a side wall of the recess, wherein the wiring board is bonded to the metal housing to close the opening (items H, 11, 12, 13 of Fig. 1 & items 10, 11, 13, 131 of Fig. 6 & items 10, 11, 12, 13 of Fig. 7 and ¶[0021_0023_0027 & 0030-0033] shows and indicates where the electronic device package 10 {electronic component housing package} that is comprised of metal housing 11_12 {electronic component housing package 10 includes a metal substrate 11 and a metal frame body 12} having a recess and an opening H {through-hole portion H} in a side wall of metal housing section 12 of the recess, where the wiring board of electronic device housing package 10  is bonded to metal housing section 12 of metal housing 11_12 to close the opening to allow the wiring conductors 131 of the input/output member 13 to be extended to the outside of metal housing section 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic device package comprising a metal housing having a recess and an opening in a side wall of the recess, wherein the wiring board is bonded to the metal housing to close the opening into the structure of modified Gomi. One would have been motivated in the wiring board of modified Gomi and have an electronic device package that is comprised of metal housing that has a recess and an opening in a side wall of the recess, where the wiring board is bonded to the metal housing to close the opening in order to provide a compact metal housing package, as evidenced by Nishihara in ¶[0043] and Figs. 1A-1B, which that has a good high-frequency property with outer surface housing wiring conductor electrical connection, as indicated by Kawazu in ¶[0009], in the wiring board of modified Gomi.

Regarding claim 8, modified Gomi discloses an electronic device comprising the electronic device package, wherein an electronic component received in the recess in the metal housing (Kawazu: item G of Fig. 1 & Figs. 6-7 and ¶[0021_0023_0027 & 0030-0033] shows and indicates where the electronic device package 10 is comprised of an electronic component G {external circuit board} that is received in the recess in the metal housing 11_12).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Takeshi.
Regarding claim 9, Gomi discloses a wiring board (item 1 of Fig. 1b and ¶[0011] shows and indicates wiring board 1 {high-frequency line-waveguide converter}), comprising: an insulating substrate including a first layer and a second layer (item 2, 2a, 3, 3a  of Fig. 1B and ¶[0011 & 0021] shows and indicates insulating layer 2a_3a {first dielectric layer 2a of first substrate 2, second dielectric layer 3a of second substrate 3} that includes first layer 2a and second layer 3a), the first layer having an upper surface and a lower surface and having a first content of aluminum oxide (items 2b, 4 Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates first layer 2a of insulating substrate 2a_3a has an upper surface {adjacent to adhesion layer 4} and a lower surface {first conductor layer 2b of first substrate 2}, where first layer section 2a has a first content of aluminum oxide, and where ¶[0021] indicates that the main component of first layer section 2a can also be mullite), the second layer stacked on the upper surface and/or the lower surface of the first layer and having a second content of aluminum oxide greater than the first content (Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates second layer 3a is stacked on the upper surface of the first layer 2a {adjacent to adhesion layer 4}, where second layer 3a has a second content of aluminum oxide); a wiring conductor located inside the first layer (item B Fig. 1B and ¶[0011_0013 & 0022] shows and indicates wiring conductor B {blind via-hole} located inside first layer 2a).
Gomi discloses the claimed invention except a first layer having a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer having a second content of aluminum oxide greater than the first content.
Takeshi discloses a first layer having a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer having a second content of aluminum oxide greater than the first content (items 16, 18 of Fig. 1 and ¶[0009] & "Explanation of letters or numerals" in the J-Plat translation shows and indicates first layer 16 {4th layer} has a first content of aluminum oxide and containing mullite {4th layer 16 has an alumina [aluminum oxide] content of 75% with a mullite content of 25%} and second layer 18 {5th layer} stacked on the upper surface of first layer 16 having a second content of aluminum oxide greater than the first content {5th layer 18 has an alumina [aluminum oxide] content of 100% with a mullite content of 0%}; therefore, the wiring board of Gomi will have the first layer containing mullite and have the second layer stacked on the upper surface of the first layer having a content of aluminum oxide that is greater than the first layer by incorporating the mullite-alumina multi-layer substrate of Takeshi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first layer having a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer having a second content of aluminum oxide greater than the first content into the structure of Gomi. One would have been motivated in the wiring board of Gomi and have the first layer that has a first content of aluminum oxide and containing mullite and second layer stacked on the upper surface of the first layer that has a second content of aluminum oxide greater than the first content in order to possible obtain an alumina-mullite sintering ceramic substrate composition that will have no cracks, as indicated by Takeshi in the abstract and ¶[0009], in the wiring board of Gomi.

Regarding claim 10, modified Gomi discloses a wiring board, wherein the wiring conductor comprising a first portion located inside the first layer and a second portion exposed on the upper surface of the first layer (Gomi: item N of Fig. 1B and ¶[0011_0013 & 0021_0022] shows and indicates wiring conductor B that is located inside first layer 2a has first portion mid-B inside first layer 2a and a second portion end-B exposed on the upper surface of first layer 2a making electrical contact with Antenna N).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Takeshi, as detailed in the rejection of claim 9 above, and in further view of Kumar, as motivated by Park.
Regarding claim 11, modified Gomi discloses a wiring board, wherein an interface area between the insulating substrate and the wiring conductor (Gomi: item 4 of Fig. 1B and ¶[0015 & 0017] shows and indicates where an interface area 4 {adhesion layer} is between second layer 3a of insulating substrate 2a_3a and wiring conductor B). 
However, Gomi and Takeshi do not disclose wherein a manganese silicate phase and/or a magnesium silicate phase in an interface.
Kumar discloses a magnesium silicate phase in an interface (3:46-50 indicates a magnesium silicate phase in an interface {green tape}; therefore, the wiring board of modified Gomi will have a magnesium silicate phase interface area between the insulating substrate and the wiring conductor by incorporating the green tape interface structure of Kumar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnesium silicate phase in an interface into the structure of modified Gomi. One would have been motivated in the wiring board of modified Gomi and have magnesium silicate phase in an interface in order to enhance adhesion stability while improving mechanical strength, as motivated by Park in ¶[0021], in the wiring board of modified Gomi.

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Takeshi.
Regarding claim 12, Gomi discloses a wiring board (item 1 of Fig. 1b and ¶[0011] shows and indicates wiring board 1 {high-frequency line-waveguide converter}), comprising: an insulating substrate containing aluminum oxide as a main constituent and including a first layer and a second layer (item 2, 2a, 3, 3a  of Fig. 1B and ¶[0011 & 0021] shows and indicates insulating layer 2a_3a {first dielectric layer 2a of first substrate 2, second dielectric layer 3a of second substrate 3} containing aluminum oxide as a main constituent, where insulating layer 2a_3a includes first layer 2a and second layer 3a), the first layer having an upper surface and a lower surface and having a first content of aluminum oxide (items 2b, 4 Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates first layer 2a of insulating substrate 2a_3a has an upper surface {adjacent to adhesion layer 4} and a lower surface {first conductor layer 2b of first substrate 2}, where ¶[0021] indicates that the main component of first layer section 2a can also be mullite), the second layer stacked on the upper surface and/or the lower surface of the first layer (Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates second layer 3a is stacked on the upper surface of the first layer 2a {adjacent to adhesion layer 4}); a wiring conductor comprising a first potion located inside the first layer and a second portion exposed on the upper surface of the first layer (item N of Fig. 1B and ¶[0011_0013 & 0021_0022] shows and indicates wiring conductor B {blind via-hole} has first portion mid-B inside first layer 2a and a second portion end-B exposed on the upper surface of first layer 2a making electrical contact with Antenna N), wherein the first layer has a first relative dielectric constant and the second layer has a second relative dielectric constant greater than the first relative dielectric constant (Fig. 1B and claim 1 & ¶[0023-0024] is understood to show that first layer 2a has a first relative dielectric constant dialectric-2a and second layer 3a has a second relative dielectric constant dialectric-3a that is greater than the first relative dielectric constant dialectric-2a that is extrapolated from Fig. 1B, where second layer 3a has a longer thickness distance than the thickness distance of the first layer 2a, given the critical distance indicated in claim 1 and ¶[0023-0024]).
Gomi discloses the claimed invention except a first layer containing mullite.
Takeshi discloses a first layer containing mullite (items 16 of Fig. 1 and ¶[0009] in the J-Plat translation shows and indicates first layer 16 {4th layer} has a content of aluminum oxide and containing mullite {4th layer 16 has an alumina [aluminum oxide] content of 75% with a mullite content of 25%}; therefore, the wiring board of Gomi will have the first layer containing mullite by incorporating the mullite-alumina multi-layer substrate of Takeshi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first layer containing mullite into the structure of Gomi. One would have been motivated in the wiring board of Gomi and have the a first layer containing mullite in order to possible obtain an alumina-mullite sintering ceramic substrate composition that will have no cracks, as indicated by Takeshi in the abstract and ¶[0009], in the wiring board of Gomi.

Regarding claim 13, modified Gomi discloses a wiring board,  wherein the first layer has a first content of aluminum oxide and contains mullite, and the second layer has a second content of aluminum oxide greater than the first content (Gomi: Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates first layer section 2a has a first content of aluminum oxide and second layer 3a has a second content of aluminum oxide; Takeshi: Fig. 1 and ¶[0009] & "Explanation of letters or numerals" in the J-Plat translation shows and indicates first layer 16 {4th layer} has a first content of aluminum oxide and containing mullite {4th layer 16 has an alumina [aluminum oxide] content of 75% with a mullite content of 25%} and second layer 18 {5th layer} having a second content of aluminum oxide greater than the first content {5th layer 18 has an alumina [aluminum oxide] content of 100% with a mullite content of 0%}).

Regarding claim 14, modified Gomi discloses a wiring board, wherein the second layer doesn't contain mullite (Gomi: Fig. 1B and ¶[0011_0017 & 0021-0022] shows and indicates second layer 3a; Takeshi: Fig. 1 and ¶[0009] & "Explanation of letters or numerals" in the J-Plat translation shows and indicates  second layer 18 {5th layer} having an alumina [aluminum oxide] content of 100% with a mullite content of 0%).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Takeshi, as detailed in the rejection of claim 12 above, and in further view of Kumar, as motivated by Park.
Regarding claim 16, modified Gomi discloses a wiring board, wherein an interface area between the insulating substrate and the wiring conductor (Gomi: item 4 of Fig. 1B and ¶[0015 & 0017] shows and indicates where an interface area 4 {adhesion layer} is between second layer 3a of insulating substrate 2a_3a and wiring conductor B). 
However, Gomi and Takeshi do not disclose wherein a manganese silicate phase and/or a magnesium silicate phase in an interface.
Kumar discloses a magnesium silicate phase in an interface (3:46-50 indicates a magnesium silicate phase in an interface {green tape}; therefore, the wiring board of modified Gomi will have a magnesium silicate phase interface area between the insulating substrate and the wiring conductor by incorporating the green tape interface structure of Kumar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnesium silicate phase in an interface into the structure of modified Gomi. One would have been motivated in the wiring board of modified Gomi and have magnesium silicate phase in an interface in order to enhance adhesion stability while improving mechanical strength, as motivated by Park in ¶[0021], in the wiring board of modified Gomi.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to a wiring board, further comprising: a metal layer located on a surface of the second layer opposite to a surface in contact with the first layer and containing a manganese compound and/or a molybdenum compound; and a manganese silicate phase and/or a magnesium silicate phase in an interface area between the insulating substrate and the metal layer.
Regarding claim 6, the primary reason for allowance is due to the dependency to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hiroshi et al. (WO2017122820A1) discloses a lamination structure with magnesium silicate phases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847